Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
The recitation at claim 1, line 17 and claim 14, lines 16-17 of “exposing the film to any remaining industry standards to complete a conductor matrix” renders the claim indefinite. It is unclear what is included and/or excluded by this limitation.
The recitation in claim 14, line 12 of “to form transmission lines, circuit paths, and other structures” renders the claims indefinite.
It is unclear if this list is disjunctive (requiring only one of the list) or conjunctive (requiring all items in the list). For the purposes of examination, the list will be considered disjunctive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (Taylor2: “Preparation of novel HTS films and tunnel junctions for advanced C3I sensor applications.”) in view of Taylor et al. (Taylor1: “Correlation of structural, magnetic, and electronic transitions of a novel…”) and Ignatiev (US 2004/0023810) and Kane (US 6630395).
Regarding claims 14-16, Taylor2 teaches a method comprising the steps of providing a film on a substrate, wherein the film is YBCO (page 3, Section 2.1 Sample Preparation), wherein the film has an initial uniform oxygen state, and annealing the film in a thermal gradient annealing device while applying a state thermal gradient and uniaxial pressure until the film comprises two or more discrete regions, wherein the uniaxial pressure is 100 MPa, wherein at least one portion of the film has a first oxygen state having an oxygen content that is approximately less than or equal to 6.72, exposing the at least one portion of the film having a first oxygen state having an oxygen content that is less than or equal to 6.72 to a FIB (page 3-4, Section 2.1 Sample Preparation; pages 5-6, Section 3 Analysis; fig. 4(b)). Additionally, Taylor2 teaches annealing the exposed portion of the film to a second oxygen state, wherein an oxygen content of the second oxygen state is greater, or less, than the oxygen content of the first oxygen state (fig. 4 (b)). Additionally, it appears that the limitation of exposing the film to remaining industry standards is met as Taylor2 teaches producing a YBCO film (abstract).
Taylor2 fails to teach passing the film into a metal deposition chamber for coating with a non-magnetic metal.
Taylor1, however, teaches forming a non-magnetic metal layer (Au-Ti) on a superconductor film via lithographic patterning, removing portions of the metallic coating by etching and exposing the film to removal for the purpose of producing a tunnel junction (page 8, col. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art to provide forming a non-magnetic metal layer (Au-Ti) on the superconductor film of Taylor2 via lithographic patterning, removing portions of the metallic coating by etching and exposing the film to removal in order to produce a tunnel junction as taught by Taylor1.
Taylor2 fails to teach a reel-to-reel process between the recited process steps.
Ignatiev, however, teaches a method of making a superconductor film (abstract) wherein a substrate is wound reel to reel for the purpose of transporting the substrate to different process steps during the method (para. 0027, 0031).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the substrate of Taylor2 wound reel to reel in order to transport the substrate to different process steps during the method as taught by Ignatiev.
Taylor2 fails to teach the exposing is carried out with an ion flood gun.
Kane, however, teaches a method for processing electronic materials (abstract) wherein ion milling is carried out by an ion flood gun or FIB (col. 3, line 60-col. 4, line 5).
Therefore, it would have been obvious to one of ordinary skill in the art to provide milling the superconductor of Taylor2 with an ion flood gun in order to carry out a process parameter equivalent known in the art as taught by Kane.
Regarding 17, Taylor2 teaches that the final oxygen content is from 6.61-6.98 (page 6). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05 (I).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10283695. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope.

Claims 2-3 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10283695 in view of Taylor1. 
695 discloses a method as described above in claim 1. 
695 fails to teach passing the film into a metal deposition chamber for coating with a non-magnetic metal.
Taylor1, however, teaches forming a non-magnetic metal layer (Au-Ti) on a superconductor film via lithographic patterning, removing portions of the metallic coating by etching and exposing the film to removal for the purpose of producing a tunnel junction (page 8, col. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art to provide forming a non-magnetic metal layer (Au-Ti) on the superconductor film of 695 via lithographic patterning, removing portions of the metallic coating by etching and exposing the film to removal in order to produce a tunnel junction as taught by Taylor1.

Claims 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10283695 in view of in view of Taylor et al. (Taylor1: “Correlation of structural, magnetic, and electronic transitions of a novel…”) and Ignatiev (US 2004/0023810) and Kane (US 6630395).
Regarding claims 14-16, 695 discloses a method substantially similar except for the following: 
695 fails to teach passing the film into a metal deposition chamber for coating with a non-magnetic metal.
Taylor1, however, teaches forming a non-magnetic metal layer (Au-Ti) on a superconductor film via lithographic patterning, removing portions of the metallic coating by etching and exposing the film to removal for the purpose of producing a tunnel junction (page 8, col. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art to provide forming a non-magnetic metal layer (Au-Ti) on the superconductor film of 695 via lithographic patterning, removing portions of the metallic coating by etching and exposing the film to removal in order to produce a tunnel junction as taught by Taylor1.
695 fails to teach a reel-to-reel process between the recited process steps.
Ignatiev, however, teaches a method of making a superconductor film (abstract) wherein a substrate is wound reel to reel for the purpose of transporting the substrate to different process steps during the method (para. 0027, 0031).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the substrate of 695 wound reel to reel in order to transport the substrate to different process steps during the method as taught by Ignatiev.
695 fails to teach the exposing is carried out with an ion flood gun.
Kane, however, teaches a method for processing electronic materials (abstract) wherein ion milling is carried out by an ion flood gun or FIB (col. 3, line 60-col. 4, line 5).
Therefore, it would have been obvious to one of ordinary skill in the art to provide milling the superconductor of 695 with an ion flood gun in order to carry out a process parameter equivalent known in the art as taught by Kane.

Claim 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10283695 in view of Taylor et al. (Taylor1: “Correlation of structural, magnetic, and electronic transitions of a novel…”) and Ignatiev (US 2004/0023810) and Kane (US 6630395) and Taylor2. 
695 discloses a method as described above in claim 14.
Regarding 17, Taylor2 teaches that the final oxygen content is from 6.61-6.98 (page 6). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05 (I).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735